Name: COMMISSION REGULATION (EC) No 2240/95 of 22 September 1995 establishing the quantity of certain pigmeat products available for the fourth quarter of 1995 under the arrangements provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  Europe;  European construction;  international trade
 Date Published: nan

 No L 228/ 18 EN Official Journal of the European Communities 23 . 9 . 95 COMMISSION REGULATION (EC) No 2240/95 of 22 September 1995 establishing the quantity of certain pigmeat products available for the fourth quarter of 1995 under the arrangements provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania ('), as last amended by Regulation (EC) No 341 /95 (2), and in parti ­ cular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 1995 should be added to the quantities available for the period 1 October to 31 December 1995, HAS ADOPTED THIS REGULATION : Article 1 The quantity available for the period 1 October to 31 December 1995 pursuant to Regulation (EC) No 1590/94 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 23 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX (tonnes) Total quantity available Group No for the period \ 1 October to 31 December 1995 14 110 15 480 16 858 17 6 750 (') OJ No L 167, 1 . 7 . 1994, p. 16. h) OJ No L 39, 21 . 2. 1995, p. 3.